                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 UNITED STATES OF AMERICA                       )
                                                )    NO. 3:18-CR-00285
 v.                                             )    JUDGE RICHARDSON
                                                )
 LASHAMUS JARREAU KENNEDY                       )


                                           ORDER

       At the status conference held on July 15, 2019, the Government made an oral motion to

dismiss the indictment in light of the Court’s recent Order (Doc. No. 41) suppressing evidence.

The Court GRANTS the motion pursuant to Federal Rule of Criminal Procedure 48(a). The

indictment is hereby DISMISSED and the Clerk is directed to close the file.

       IT IS SO ORDERED.




                                                    ____________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE
